ORMOND, J.
The principal question in the cause is, whether the contract here sought to be enforced, is a wager, within the statute of this State prohibiting betting on elections. The act declares, that “ every person who shall hereafter make any bet, or wager of money, or other thing of value, upon any election in this State, shall be deemed guilty of a misdemeanor,” &c. [Clay’s Dig. 435, § 23.] It is contended that a bet upon the Presidential election is not an election in this State, within the meaning of the act. The election of President, is certainly an election in this State, unless the fact that the election is held for that officer in all the other States of the Union, prevents it from being an election held in this; but as the greater must include the less, this proposition is manifestly untenable. It is then literally, and in the most restricted sense which can be applied to the terms employed, an election within this State.
If however, we abandon the literal interpretation, and with a view to ascertain the meaning of the terms employed, look at the mischief intended to be prevented, no doubt whatever can remain of the sense of the expressions employed. The object was to preserve the purity of the ballot box, by preventing improper influences from being brought to bear' upon the electors, who should cast their votes from high considerations of public duty, without regard to the private in*547terest of any one. The practice of betting at elections, by substituting' private, for the public interest, is not only well calculated to mislead the judgment of the actors engaged in it, but exposes others to improper solicitation, and mixes up with the natural elements of party strife inseparable from a popular election in a country like ours, the unnatural stimulant of private interest. It is therefore undeniable, that such a practice is hostile to the purity of the elective franchise. Such being the motive for the passage of the act, -what possible inducement could be presented to the mind of the legislature for confining the law to elections for State officers, and to legalize this pernicious practice in the most important election known to our institutions ? We can conceive of none, and think therefore that there is no reason for restraining the terms employed, and giving them a narrower meaning, than they import in their natural, and proper acceptation.
Having ascertained that a wager upon the Presidential election is within the letter, ae well as the intention of the law, we proceed to consider whether the facts agreed in this case, establish that such a bet was made. We consider it perfectly clear, that the facts agreed do establish, that the parties made a bet, upon the result of the Presidential election, in which the plaintiff staked his wagon, against the promise of the defendant to pay about double its value, if he lost the wager; and as the wagon was delivered to the defendant, it is precisely the same as if the wagon on one side, and its value on the other, had been placed in the hands of a stakeholder, to abide the result. But it is insisted that as the intention of the parties to violate the law, is not admitted, this court cannot know that such a violation was intended. The facts being admitted, whether they amount to a bet on the Presiden-dential election, is matter of law, and being ascertained to be a wager prohibited by law, the intent is inferable from the act itself, as every one is presumed to intend the necessary consequonce of his acts. It can make no difference that it assumes in this case the form of a contract, it is nevertheless both in its form, and essence, a wager, prohibited by law, and is void.
If this contract was not void for this cause, it would be *548so on the ground that it was contrary to public policy, to en-fore a contract, the direct and inevitable tendency of which is, to contaminate the elective franchise. See the cases referred to on the brief of the defendant in error.
It is urged, that conceding the act to be a wager, yet the notes by which it was evidenced, were taken by the persons for whose use the suit is brought, on the faith of the assurance of Rogers, that they would be paid. It has been held that if an innocent man is induced by the promise of the maker of a gaming security to take it, he will not be permitted afterwards to take advantage of the illegality of the instrument. [Beverly v. Smith, 1 Wash. 296; Hoomes v. Smock, Id. 390.] Those are cases, where the assignee was ignorant of the illegality of the instrument, and was induced to invest his money in it, by the promise of the maker. Here the illegality of the promise was apparent on its face, the purchaser therefore could not be an innocent holder. Nor if this promise was available against Rogers, the principal, would it avail against the sureties, who are sued jointly with him, and who it is not pretended, have by their promise induced the purchase of the note
It is also insisted, that if there can be no recovery on the note, the value of the wagon and harness may be recovered upon the common count in assumpsit.
Conceding that upon the conversion of this wagon and harness, an action would lie against the person converting it, either of trover or assumpsit, it is manifest no such recovery can be had in this action, as it is not shown that the wagon has ever come to the possession of these sureties. The ac~ tisn being against all the defendants upon a contract, the recovery'must be against all or none.
Judgment affirmed.